CLEARY GOTTLIEB STEEN & HAMILTON LLP                                      THOMAS J . MOLONEY
                                                                          DAVID G. SABEL
                                                                          JONATHAN I. BLACKMAN
                                                                                                      FRANCESCA L. ODELL
                                                                                                     WILLIAM L MCRAE
                                                                                                     JASON FACTOR
                                                                                                                                   K IMBERLY R. SPOERRI
                                                                                                                                   AARON J . MEYERS
                                                                                                                                   DANIEL C . REYNOLDS
                                                                          RICHARDS LINCER            JOON H KIM                    ABENA A MAINOO
                                                                          JAM ES A . DUNCAN           MARGARET S. PEPON IS         HUGH C CONROY. JR.
                                                                          STEVEN M . LOEB             LISA M SCHWEITZER            JOSEPH LA NZKRON
                                                                          CRAIG B BROD               JUAN G GIRALOEZ               MAURICE R GIND I
                                                                         NICOLAS GRABAR
                     One Liberty Pla za                                   CHRIS TOPHER E. AUSTIN
                                                                                                     DUANE MCLAUGHUN
                                                                                                     BREON S. PEACE
                                                                                                                                   KATHERINE R REAVES
                                                                                                                                   RAHUL MUKHI
                                                                         HOWARDS ZELBO               CHANTAL E. KORDULA              REI IOEN TPAR TNE RS
                  New York, NY 10006-1470                                DAVIDE . BRODSKY
                                                                         ARTHUR H KOHN
                                                                                                     BENET J O "REILLY
                                                                                                     ADAM E. FLEISHER              SANORA M. ROCKS
                     T: +1212 225 2000                                   RICHARD J COOP ER
                                                                         JEFFREYS . LEWIS
                                                                                                     SEAN A . O "NEAL
                                                                                                     GLENN P. MCGRORY
                                                                                                                                   S DOUGLAS BORIS KY
                                                                                                                                   JUDITH KASSEL
                                                                         PAUL J . SHIM               MATTHEW P. SA L ER NO
                     F: +1 212 225 3999                                  STEVEN L WILNER             MICHAEL J . ALBANO
                                                                                                                                   DAVIDE . WEDS
                                                                                                                                   PENELOPE L CH R!STOPHOROU
                                                                         A NDR ES OE LA CRUZ         VICTOR L. HOU                 80.b.Z S. MORAG
                                                                         DAVID C LOPEZ               ROGER A COOPER                MARYE . ALCOCK
                      clearygottlieb.com                                 MICHAEL A GERSTEN2ANG
                                                                         LEWIS J LIMAN
                                                                                                     AMY R SHAPIRO
                                                                                                     JENN IFER KENNEDY PARK
                                                                                                                                   HEIDE H ILGENFR!TZ
                                                                                                                                   KATHLEEN M EMBERGER
                                                                         LEVL. OASSIN                ELIZABETH LEN AS              AVRAM E. LUFT
                                                                         NEIL Q WHORISKEY            LUK E A BAREFOOT              ANDREW WEAVER
                                                                         JORGE U. JUANTORENA         J ONATHAN S. KOLODNER         HE LENA K GRANN IS
                                                                         MICHAEL O WE INBERGER       DANI EL ILAN                  J OHN V HARR ISON
                                                                         DAVID LEINWAND              MEYER H FEOIDA                CARO LI NE F HAYOAY
      WASH INGTON,D.C . , PAR IS, BRUSSE LS, LONDON, MOSCOW              QIANA l WOLLMAN             ADRIAN R. LE IPSIC            NE IL R MARKEL
                                                                         JEFFREY A ROSENTHAL         EL IZABE TH V ICENS           KENNETH S BLAZEJEWSKI
        FRANKFURT, COLOGNE • ROME• MI LAN . HO NG KO NG                  M ICHAEL D. DA YAN          ADAM J BRE NNEMAN             LAURA BAGARELLA
                                                                         CARMINE 0 . BOCCUZZ I. JR   AR I D MACK INNO N            SH IRL EY M LO
       BEIJING· BUENOS AIRES · SAO PAULO, ABU DHABI· SEOUL               J EFFRE Y D. KARPF          JAMES E LANGSTON              JONATHAN O.W . GIFFORD
                                                                         KIM9ERLY BROWN BLACK LOW    JARED GERBER                  SUSANNA E PARKER
                                                                         ROBERT J . RA YMOND         COLIN D LLOYD
                                                                         SU NG K. KANG               COREY M GOODMAN
                                                                         LEONARD C. JACOBY           RISHI ZUTSH 1                 LOUISE M PARENT
                      D: + I 212 225 2609                                SANORA l. FLOW              JANE VAN LARE                  OFCOUNSU
                                                                         FRANCISCO L CESTERO         DAVID H HERR INGTON
                       vhou@cgsh .com




MEMO ENDORSED                                        December 17, 2019

    The Honorable Barbara Moses



                                                              ~~
    Daniel Patrick Moynihan
    United States Courthouse
    500 Pearl Street, Room 740
    New York, NY 10007-1312                                   Barbara Moses, U.S.M.J.

          Re: DoubleLine Capital, LP v. Odebrecht Finance, Ltd., No. 17-cv-4576-GHW-BCM

    Dear Judge Moses:

                    We have recently been retained to represent Odebrecht Finance Ltd., Construtora
    Norberto Odebrecht S.A. , and Odebrecht S.A. (collectively, the "Defendants") in the above-
    captioned action. Pursuant to paragraph 2.A of this Court' s Individual Rules of Practice
    (" Individual Practices"), we write to respectfully request that the Court extend the December 31 ,
    2019 deadline for Defendants' response to Plaintiffs ' third amended complaint ("TAC") for two
    weeks until January 14, 2020, for the reasons set forth below. This is the Defendants ' first
    request for an adjournment of their deadline to file an answer, and plaintiffs in the
    above-captioned action consent to the request.

                    The Defendants' primary basis for their request is to permit the Defendants an
    adequate opportunity to submit a draft of their answer to the TAC to the U.S. Department of
    Justice to review the draft in connection w ith the facts described in the Information and
    Statement of Facts filed in United States v. Odebrecht S A. 16-cr-643 (E.D.N .Y.). Defendants
    also submit that the request for a two-week extension is appropriate given that this Firm has only
    been retained in the past week and -in light of the upcoming holidays. The Defendants' request
    would not affect any other deadline set by the Court.



                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRO NI CALLY FILED
                                                                             DOC#:
                                                                                   ----------
                                                                             DA TE FILED: /J..,,/ I l ( t 1
                                                                                                                              I.
                             For the reasons stated herein, the Defendants respectfully request that the Court
                                                           of
              grantthe request for a two-week adjournment the Defendants' deadline to file an answer to the
              TAC , to fanuary i4, 2020.


                                                                Respectfulf y_submitted, __



                                                                Isl Victor L Hou
                                                                Victor L. Hou - -
                                                                (vhou@cgsh.com)
                                                                Luke A. Barefoot
                                                                (lbarefoot@cgsh.com)
- - - - - - - --   - - - - - - - - - - - - - - - - - - - -~
                                                                Thomas S. Kessler
                                                                         -   ~   -
                                                                (tkes s Ier@cgs h. com)
                                                                CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                                                One Liberty Plaza
                                                                New York, New York 10006
                                                                T: 21 2-225-2000
                                                                F : 212-225-3999

                                                                Attorneysfor Defendants Odebrecht Finance Ltd. ,
                                                                Cnnslrulora Nor.berJo Odebred1tS~A an_d Qd_eb_recht
                                                                    C'   A
                                                                LJ./1.




              Cc: All counsel of record (via ECF)




                                                                2
